STONE, J.
1. Against a simple mistake of law, no court ■ will grant relief “ ignorantia legis, neminem excused — 1 Sto. Eq. § 111, et seq.; 1 Brick. Dig. 680, §§ 593 to 598.
2. When a writing fails to express some important element of the contract, which the parties mutually intended it ■ should express, or expresses it differently from what they had mutually agreed it should express; and this failure or difference of expression is the result of mistake or fraud, chancery, on clear proof, will reform the contract, so as to make it effective as the parties mutually intended. — 1 Sto. Eq. Ju. 140, 152; 1 Brick. Dig. 681, §§ 606, 607, 608.
The difficulty lies in determining, sometimes, whether the alleged mistake, sought to be corrected, falls within the rule. ÍChancery does not add terms to the contract, which the par-lies did not intend to embody in the writing. It is only when stipulations which the parties intended to express have )een left out by mistake, or omitted through fraud, that the reforming powers of the Chancery Court can be called into ;xercise. If there be other cotemporaneous agreements or 'Aerms, not put in the writing, and not intended to be inserted therein, this is no mistake of fact, and furnishes no ground for equitable interposition. It is simply a mistake of law in supposing that such oral stipulations may be proved and considered in construing the writing. To allow reformation, under such circumstances, would be to create for the parties a written contract, which they intentionally left in confidence, and did not intend to express in the writing. In other words, it would enable chancery to relieve parties of all the disabilities which result from that very salutazy rule of evidence, which forbids that oral proof shall be received to add to, vary, or contradict the terms of a written contract.—Larkin v. Biddle, 21 Ala. 252; Trapp v. Moore, ib. 693; 1 Sto. Eq. Ju. §§ 153, 155, 158; Ledyard v. Hartford Ins. Co. 24 Wis. 496; White v. Williams, 48 Barb. 222; Wilson v. Strayhorn, 26 Ark. 28; 1 Sto. Eq. § 164 b.
There is a principle, well understood and recognized, which may be supposed to infringe somewhat on the doctrine, that mistakes of law furnish no ground for correction in courts of' chancery. We mean that class of cases where the draughtsman, whether the grantor or another, intends to create a certain estate, or to vest a certain right or interest, yet, by mistake, employs language which confers an estate, right or interest, other and different from what it was intended the writing should express. These cases do not fall within the principle last above described; for there is nothing inten— *395tionally left in parol or in trust. The intention, in all such-cases, is to express every term of the contract in the writing. The mistake consists in the employment of language which fails to express the true intention. To reform the contract, under such circumstances, is simply to make the writing express what the parties intended it should express.—Stone v. Hale, 17 Ala. 557; Larkins v. Biddle, 21 Ala. 252; Lane v. Graham, 25 Ala. 187.
The language of the present bill, which, it is averred, shows the mistake under which certain alleged elements of the contract were left out of the writing, is as fóllows :
“ Complainant avers that from ignorance and mistake and unintentional omission, all the terms and conditions and considerations of the entire contract by and between said parties aforesaid, were not reduced to writing, or stated in the face-of said note; but each and all said terms, conditions and considerations of said contract were intended to be, and in fact were understood by each of the parties to said agreement, to be a part of said promissory note and of the contract on which the same alone was executed, and it was never' conceived by either of said parties that it was necessary to reduce all said contract to writing in order to make the same-binding between the parties thereto, or good and valid and provable against said note.”
This language falls very far short of averring that anything • intended to be embraced or expressed in the writing was, by mistake or otherwise, left ont. On the contrary, it negatives all idea of accidental omission, by averring that “ it was never conceived by either of said parties that it was necessary to reduce all said contract to writing.” The present bill fails to make a case for relief, and the demurrer to it should have been sustained.—1 Sto. Eq Ju. §§ 113, 114, 115; Imhum v. Child, 1 Bro. Ch. 92.
3. We, at one time, supposed that this bill, even if otherwise well conceived, came too late to reform the note in controversy, after the latter had become merged in a judgment. We express no opinion on that question.—See Quirey v. Baker, 37 Cal. 465; Gump’s Appeal, 65 Penn. St. 476; Colwell v. Warner, 36 Com. 224; Lass v. Abry, 22 N. J. Eq. 52; Byrne v. Edmonds, 23 Grat. 200; Wardlaw v. Wardlaw, 50 Ga. 544; Barnesby v. Powell, 1 Ves. Sr. 119, 283.
The decree of the chancellor is reversed, and a decree here rendered, sustaining the defendant’s demurrer, and dissolving-the injunction. It is therefore ordered and decreed that the demurrer of the defendant be, and the same is, sustained,.. *396.and said bill dismissed. Let the complainant below pay the costs incurred in that court and in this, to be taxed as in other cases.